Citation Nr: 0433409	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  98-17 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.   
 
2.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army National Guard including 
verified periods of active duty from August 1985 to December 
1985 and from November 1990 to May 1991.  He also had periods 
of active duty for training and inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from April 1996 and 
February 1998 RO rating decisions.  The April 1996 RO 
decision, in pertinent part, denied service connection for a 
skin condition, to include as due to an undiagnosed illness, 
and denied service connection for a heart disorder, to 
include as due to an undiagnosed illness.  The Board observes 
that subsequent to the April 1996 RO decision the veteran 
continued to submit evidence and statements in support of his 
claims.  He also submitted a statement in May 1996 which, 
under the circumstances, the Board has construed as a notice 
of disagreement as to the April 1996 RO decision.  Therefore, 
the Board does not consider the April 1996 RO decision to be 
final and the claims will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The February 1998 RO decision, in pertinent part, denied 
service connection for forgetfulness and being short-tempered 
as due to an undiagnosed illness and for peripheral 
vestibulopathy (claimed as dizziness) as due to an 
undiagnosed illness.  In September 1998, the veteran 
testified in support of his claims at a personal hearing at 
the RO.  In a June 2003 VA Form 9, the veteran indicated that 
he was only appealing the issues of service connection for a 
skin condition and for a heart disorder.  

In June 2004, the veteran testified at a Board 
videoconference hearing.  At the June 2004 Board hearing, the 
veteran expressly indicated that he was solely appealing the 
issues of service connection for a skin condition and for a 
heart disorder.  Therefore, the issues of service connection 
for forgetfulness and being short-tempered as due to an 
undiagnosed illness and service connection for peripheral 
vestibulopathy (claimed as dizziness) as due to an 
undiagnosed illness are not before the Board.  

The present Board decision addresses the issue of service 
connection for a skin condition, to include as due to an 
undiagnosed illness.  The issue of service connection for a 
heart disorder, to include as due to an undiagnosed illness, 
is the subject of the remand at the end of the decision and 
will be sent to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDING OF FACT

The veteran does not currently have a chronic skin condition 
related to service.  


CONCLUSION OF LAW

A skin condition, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had service in the Army National Guard including 
verified periods of active duty from August 1985 to December 
1985 and from November 1990 to May 1991.  He also had periods 
of active duty for training and inactive duty training.  

The veteran's service medical records for his period of 
active duty from August 1985 to December 1985 do not refer to 
complaints of or treatment for a skin condition.  A September 
1988 examination report included a notation that the 
veteran's skin was normal.  

Private treatment records dated from October 1987 to July 
1989 reflect treatment for disorders other than a skin 
condition.  

The service medical records for the veteran's second period 
of active duty from November 1990 to May 1991, during the 
Persian Gulf War, indicate that on a Southwest Asia 
Demobilization/Redeployment medical evaluation, the veteran 
checked that he had a rash, skin infection, or sores.  The 
April 1991 objective separation examination report included a 
notation that the veteran's skin was normal.  

Private treatment records dated from March 1992 to September 
1994 refer to treatment for other disorders.  

Additional service medical records, for National Guard 
purposes, show treatment for disorders including a skin 
condition.  A July 1994 treatment entry noted that the 
veteran complained of folliculitis and a rash on the groin 
and buttocks for two weeks.  The examiner indicated that 
there was tinea cruris in the perianal area.  Tinea corporis 
was also noted.  On a medical history form at the time of a 
September 1994 examination report, the veteran checked that 
he did not have any skin diseases.  A September 1994 
objective examination report included a notation that the 
veteran's skin was normal.  

A January 1995 VA Persian Gulf examination report noted that 
the veteran indicates that he was in the areas with burning 
oil or other petroleum products and that he was exposed to 
petroleum products.  The examiner indicated that his skin was 
warm and dry without lesions.  The assessment included a 
recurrent skin rash.  

The veteran underwent a VA general medical examination in 
July 1995.  The diagnoses included skin condition, not found.  

Additional service medical records, for National Guard 
purposes, indicate that on a medical history form at the time 
of a January 1997 examination, the veteran checked that he 
did not have any skin diseases.  The objective January 1997 
examination report included a notation that the veteran's 
skin was normal.  

Private treatment records dated from June 1995 to June 1997 
refer to treatment for several disorders not at issue before 
the Board at this time.  

The veteran underwent a VA general medical examination in 
October 1997.  It was noted that the claims file was 
reviewed.  The examiner reported that the veteran's skin was 
clear and the diagnoses did not refer to a skin condition.  

Additional service medical records, for National Guard 
purposes, indicate that on an initial medical review report 
in March 1998, the veteran reported that he had a skin rash.  
A May 1998 entry noted that the veteran complained of a rash 
on the gluteus maximus.  He reported that he had a history of 
such problem.  Another May 1998 treatment entry indicated 
that the veteran complained of a rash on his bottom area.  He 
reported that the rash itched.  The assessment included tinea 
corporis.  

At the September 1998 RO hearing, the veteran testified that 
when he was in Saudi Arabia, he noticed a rash between his 
groin and around his buttocks.  He stated that he didn't have 
anything to treat the rash with and that it kept getting 
worse.  The veteran stated that he had his fiancé send him 
medications from the store to fight his rash.  He indicated 
that when he got out of country, he reported that he had the 
rash and tried to fight it mostly with over-the-counter 
medications.  He stated that, presently, his rash would come 
and go.  The veteran indicated that some physicians had 
indicated that it was a yeast infection.  He noted that when 
his rash was active, it might last for four or five days and 
then not come back for another week or two.  The veteran 
stated that he never had trouble with a rash before he went 
to Saudi Arabia.  

Private treatment records dated from October 1998 to January 
1999 do not refer to a skin condition.  

The veteran underwent a VA general medical examination in 
February 1999.  It was noted that the veteran's claims file 
was reviewed.  The examiner reported that no dermatological 
abnormalities were noted and that there was no evidence of 
tinea cruris at the time of the examination.  It was noted 
that there were no papules, pustules, cysts, desquamation, or 
excoriations.  The diagnoses did not refer to a skin 
condition.  

Further service medical records, for National Guard purposes, 
indicate that on a medical history form at the time of a 
March 2000 examination, the veteran checked that he did not 
have skin diseases.  The objective March 2000 did not refer 
to any skin problems.  

The veteran underwent a VA general medical examination in 
October 2002.  It was noted that the claims file was 
reviewed.  The veteran reported that he had a history of an 
intermittent rash in his perianal area that would clear up 
with over-the-counter treatment only to recur.  He stated 
that such had been happening since his Gulf War service.  The 
examiner indicated that on review of the claims file, it was 
noted that the veteran had a tentative diagnosis of tinea 
cruris.  It was noted that the veteran complained of the same 
disorder at the time of a February 1999 examination and that 
no cutaneous abnormality was detected.  The examiner reported 
that there was no evidence of any rashes or fungal 
infections.  The assessment included history of groin rash 
and perianal rash.  The examiner commented that the 
description was consistent with tinea, but that there was no 
evidence of the rash at the present time.  

At the June 2004 Board hearing, the veteran testified that 
prior to serving in Desert Storm, he never had problems with 
skin rashes.  He stated that the skin rash began when he 
arrived in country in November or December.  The veteran 
noted that the skin rash appeared on his bottom and on his 
groin area.  He indicated that he continued to have the 
problem presently.  The veteran reported that he was not 
currently seeing a physician for such disorder.  He stated 
that he was using Benadryl and Desitin for his rash and 
itching sensation.  



II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in a July 1998 
statement of the case, a September 1998 RO hearing, an 
October 1998 supplemental statement of the case, a January 
1999 statement, a January 2002 statement, a March 2003 
supplemental statement of the case, and at the Board hearing 
held in June 2004, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a skin condition, to include as due to 
an undiagnosed illness.  The discussions in the rating 
decision, the statement of the case, the supplemental 
statements of the case, and at the hearing held in June 2004 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

The veteran is claiming service connection for a skin 
condition, to include as due to an undiagnosed illness from 
Persian Gulf War service.  His service medical records for 
his active duty from August 1985 to December 1985 do not 
refer to a skin condition.  The service medical records for 
the veteran's active duty from November 1990 to May 1991 
during the Persian Gulf War indicate that on a Southwest Asia 
Demobilization/Redeployment medical evaluation, he checked 
that he had a rash, skin infection, or sores.  However, the 
April 1991 objective separation examination report included a 
notation that the veteran's skin was normal.  

Other service medical records, for National Guard purposes, 
show treatment for skin problems, at some very limited 
points, although not during periods of active duty.  A choric 
skin disorder is not indicated and the Board must find that 
these records provide negative evidence against his claim.  

A July 1994 treatment entry noted that the veteran had tinea 
cruris and tinea corporis.  A May 1998 entry indicated that 
the veteran complained of a rash on the gluteus maximus and 
reported that he had a history of such problem.  Another May 
1998 treatment entry indicated an assessment that included 
tinea corporis.  The Board observes that a January 1995 VA 
Persian Gulf examination report noted that the veteran's skin 
was warm and dry without lesions.  However, a July 1995 VA 
general medical examination report related diagnoses 
including skin condition, not found.  Subsequent VA general 
medical examinations reports dated in October 1997 and 
February 1999 did not refer to or diagnose any present skin 
condition.  

An October 2002 VA general medical examination report 
indicated, as to an assessment, that the veteran had a 
history of a groin rash and a perianal rash.  The examiner 
stated that the description was consistent with tinea, 
however, there was no evidence of the rash at the present 
time.  Therefore, the Board observes that a chronic skin 
condition has not been presently diagnosed.  Clearly, 
negative evidence against this claim.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  Competent medical evidence is required to show 
a claimed disorder, and as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The medical evidence 
indicates that the veteran does not presently have a chronic 
skin condition related to service.  Therefore, service 
connection may not be granted.  

Even if the Board assumes the presence of a skin condition, 
the veteran's claim for service connection for an undiagnosed 
illness manifested by a skin rash does not meet the specific 
requirements of the Persian Gulf War provisions.  There are 
no satisfactory objective indications of a chronic skin 
condition from an undiagnosed illness during or since 
service, let alone such a condition to a compensable degree 
(see analogous rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for eczema).  

For a showing of a chronic disease in service, such as a 
chronic skin disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
can be linked to service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Based on a total lack of 
evidence in service of a chronic skin disability following 
service (with sometimes the veteran himself indicating that 
he did not have a skin disorder), there are significant 
indications that the veteran does not have a skin disorder at 
this time (including the examinations cited above), and that 
there is no competent evidence relating a current alleged 
skin disorder to service or to any event therein, the Board 
finds that the preponderance of evidence is against this 
claim, and that it must be denied.
 
The Board has considered the veteran's own contentions.  
However, as a layperson, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of the current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the absence of any medical evidence supporting the claim 
for service connection, the claim must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent evidence neither supports, nor is in 
relative equipoise on the question of whether there is, a 
medical nexus between service and the currently claimed 
disability, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a skin condition, to include as due to 
an undiagnosed illness, is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for a heart disorder, to include as due to an 
undiagnosed illness.  

As noted above, the veteran had service in the Army National 
Guard including verified periods of active duty from August 
1985 to December 1985 and from November 1990 to May 1991.  He 
also had periods of active duty for training and inactive 
duty training.  

The service medical records for his period of active duty 
from August 1985 to December 1985 do not refer to treatment 
for a heart disorder.  

Subsequent private treatment records dated from October 1987 
to July 1989 reflect treatment for heart complaints.  An 
October 1987 treatment entry from C. Flowers, M.D., related 
an impression of asymptomatic first degree AV block.  An 
October 1987 statement from Dr. Flowers, noted that he had 
done an extensive evaluation on the veteran including a 
treadmill, echocardiogram, electrocardiogram, and a twenty-
four hour Holter monitor.  Dr. Flowers reported that the 
veteran had episodes of asymptomatic AV Wenckebach when his 
heart rate slowed down as during sleep and that the AV block 
disappeared with exercise or increased heart rate.  Dr. 
Flowers indicated that the veteran was asymptomatic and that 
he did not require therapy.  A May 1989 entry related noted 
that a Holter monitor showed first-degree AV block with 
periods of second degree AV block type I.  The impression was 
second degree AV block, type I.  

The service medical records for the veteran's period of 
active duty from November 1990 to May 1991 show treatment for 
heart complaints.  A January 1991 statement of medical 
examination and duty status noted that the veteran was having 
continuous chest pains and sought medical treatment.  The 
actual treatment entry is apparently not of record.  An April 
1991 consultation report noted that the veteran had a 
negative cardiac history with three months of occasional 
palpitations (skipped beats).  It was noted that an 
electrocardiogram showed second-degree AV block Wenckebach.  
The April 1991 objective separation examination included a 
notation that the veteran's heart was normal.  An October 
1992 treatment entry noted that the veteran was referred for 
evaluation of chest pain.  It was noted that an 
echocardiogram showed sinus bradycardia, first-degree AV 
block, and a prominent LV voltage.  The assessment was non-
cardiac chest pain.  There was a notation that the veteran's 
status was active duty/Army National Guard at that time.  

Subsequent National Guard records show treatment for heart 
complaints.  Additionally, the veteran underwent several VA 
examinations.  A July 1995 VA general medical examination 
report indicated diagnoses including a history of cardiac 
arrythmia.  An October 1997 VA general medical examination 
report related diagnoses including sinus bradycardia with 
episodic Wenckebach Mobitz I second degree AV block.  A 
February 1999 VA general medical examination report noted 
essentially the same diagnosis.  Further, a March 2000 
examination report, for National Guard purposes, noted that 
the veteran had a history of Mobitz I heart block with 
intermittent chest pain.  

The Board observes that although the veteran has been 
afforded VA examinations, he has not undergone a VA 
examination with an etiological opinion, to include a 
discussion of aggravation, as to his claimed heart disorder.  

Based on the medical evidence cited above, after a review of 
the record, the Board believes that a VA medical opinion is 
warranted under 38 C.F.R. § 3.159(c)(4) to determine the 
etiology of the heart disorder.  Hence, the RO should arrange 
for the veteran to undergo an appropriate examination to 
obtain the medical information needed to fairly adjudicate 
the claim on appeal.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the final claim on appeal.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him recently for heart problems, if any.  
The RO should then obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed heart 
disorder, to include as due to an 
undiagnosed illness from service in 
Southwest Asia during the Persian Gulf 
War.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current heart 
disorders (if any).  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any current heart disorder(s) (if any), 
including any relationship with the 
veteran's periods of service.  

The examiner should specifically opine as 
to whether or not any current heart 
disorder(s) was aggravated during his 
second period of service from November 
1990 to May 1991.    

3.  Thereafter, the RO should review the 
claim for service connection for heart 
disorder, to include as due to an 
undiagnosed illness.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



